Case 3:19-cv-01289-BEN-BGS Document 48 Filed 12/07/20 PageID.586 Page 1 of 3




 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                     SOUTHERN DISTRICT OF CALIFORNIA
10   GENESIS CRUZ,                             Case No. 3:19-cv-01289-BEN-BGS
11                      Plaintiff,
                                               ORDER OF DISMISSAL OF
12   v.                                        EXPERIAN INFORMATION
                                               SOLUTIONS, INC., ONLY, WITH
13   EXPERIAN INFORMATION                      PREJUDICE
     SOLUTIONS, INC., EQUIFAX
14   INFORMATION SERVICES, LLC,                [ECF Nos. 39, 46]
15   TRANS UNION, LLC, and DOES 1
     through 10,
16
                       Defendants.
17
18   I.    INTRODUCTION
19         Plaintiff Genesis Cruz (“Plaintiff”) filed this lawsuit against Defendants
20   Experian Information Solutions, Inc. (“Experian”); Equifax Information Services,
21   LLC (“Equifax”); and Trans Union, LLC (“Trans Union”) (collectively,
22   “Defendants”). ECF No. 1. Before the Court is the Joint Motion to Dismiss the
23   Case brought by Plaintiff and Defendant Experian, ECF No. 39, as well as the Joint
24   Motion to Dismiss the Case brought by Plaintiff and Defendant Equifax, ECF No.
25   46, (collectively, the “Joint Motions”). After considering the papers submitted,
26   supporting documentation, and applicable law, the Court GRANTS the Joint
27   Motions.
28
                                             -1-
                                                               Case No. 3:19-cv-01289-BEN-BGS
Case 3:19-cv-01289-BEN-BGS Document 48 Filed 12/07/20 PageID.587 Page 2 of 3



 1   II.    BACKGROUND
 2          On June 7, 2019, Plaintiff filed suit against Defendants in the San Diego
 3   Superior Court, alleging causes of action for violations of the Fair Credit Reporting
 4   Act, 15 U.S.C. § 1681, et seq. (the “FCRA”). ECF No. 1-2. On July 11, 2019,
 5   Defendant Experian filed a Notice of Removal pursuant to 28 U.S.C. § 1441 and
 6   answer to the complaint. ECF No. 1, 2.
 7          On October 11, 2019, Trans Union filed a Notice of Settlement. ECF No. 15.
 8   On January 7, 2020, Plaintiff and Trans Union filed a Joint Motion to Dismiss Trans
 9   Union with prejudice, ECF No. 20, which the Court granted on January 7, 2020, ECF
10   No. 21, leaving two defendants.
11          On September 17, 2020, Plaintiff and Experian filed a Joint Motion to Dismiss
12   Defendant Experian only, seeking dismissal with prejudice. ECF No. 39. That same
13   day, Plaintiff filed a Notice of Settlement as to Defendant Equifax. ECF No. 40.
14          On November 25, 2020, Plaintiff and the remaining party, Equifax, filed a
15   joint motion to dismiss the entire case pursuant to Rule 41(a)(1)(ii) of the Federal
16   Rules of Civil Procedure, with prejudice. ECF No. 46.
17   III.   DISCUSSION
18          Rule 41(a) of the Federal Rules of Civil Procedure (“Rule 41(a)”) governs
19   voluntary dismissal of lawsuits and provides that “an action may be dismissed at the
20   plaintiff’s request only by court order,” except however, “as provided in Rule
21   41(a)(1).” FED. R. CIV. P. 41(a)(2). Where a plaintiff wants to dismiss a case
22   without a court order, the plaintiff may do so pursuant to Rule 41(a)(1) by filing
23   either (1) “a notice of dismissal before the opposing party serves either an answer or
24   a motion for summary judgment” or (2) “a stipulation of dismissal signed by all
25   parties who have appeared.” FED. R. CIV. P. 41(a)(1). Where a notice or stipulation
26   of dismissal is not filed, the plaintiff must proceed by Rule 41(a)(2) and seek a court
27   order to secure dismissal. FED. R. CIV. P. 41(a)(2). Further, a dismissal under Rule
28   41(a)(2) by court order is without prejudice “[u]nless the order states otherwise.” Id.
                                                -2-
                                                                   Case No. 3:19-cv-01289-BEN-BGS
Case 3:19-cv-01289-BEN-BGS Document 48 Filed 12/07/20 PageID.588 Page 3 of 3



 1         In the present case, the parties claim to seek dismissal pursuant to Rule
 2   41(a)(1)(ii) but title the document “Joint Motions” rather than a notice or stipulation.
 3   As such, it appears they actually seek dismissal under 41(a)(2). Regardless, at this
 4   point, the two joint motions under consideration dispose of all parties in the case.
 5   Thus, the Court finds it proper to dispose of the entire case.
 6   IV.   ORDER
 7         Having read and considered the Joint Motions submitted by Plaintiff and
 8   Defendants, and good cause appearing, the Joint Motions are GRANTED as follows:
 9         1.     The entire case is dismissed with prejudice pursuant to Rule 41(a)(2).
10         2.     Each party is to bear its own costs, fees, and expenses.
11         IT IS SO ORDERED.

12   DATED:      December 7, 2020
13                                                       HON. ROGER T. BENITEZ
                                                          United States District Judge
14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
                                                -3-
                                                                      Case No. 3:19-cv-01289-BEN-BGS
